DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on June 17, 2021.
Claims 1-20 are pending for examination.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0016] of the PG-Pub (and in page 4 of the Specification) recites “two singe receptacles” which should be “two single receptacles”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8 and 15, item h) of the claims recite “alter a flow of electrical current through said first switch block”.  However, item e) of the claims recites “regulate a flow of electrical current between said first switch feed line and said first switch output line”.  It is unclear if these currents are the same current or different current flowing through the switch. For examination purpose, the limitations will be construed as the same current through the first switch.
Regarding claims 2, 9 and 16, item f) of the claims recite “alter a flow of electrical current through said second switch block”.  However, item c) of the claims recites “regulate a flow of electrical current between said second switch feed line and said second switch output line”.  It is unclear if these currents are the same current or different current flowing through the switch.  For examination purpose, the limitations will be construed as the same current through the second switch.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., US Patent Publication 2013/0184890; hereinafter “Li”.
Regarding claim 1, Li discloses a module (Fig. 3, 2) configured to fit within a single-gang electrical enclosure (Fig. 1 and Fig. 2, the receptacle having hardware indicate mean for fitting in a single-gang electrical enclosure), said control module being configured to communicate with an external computing device (Fig. 3, Network), comprising:
(a) a processor (Fig. 3, 23) having an associated memory (Fig. 3, 23 needs memory to operate), with said processor being configured to run software stored in said associated memory (Fig. 3, 23 needs software on memory to operate); 
(b) a communication link (Fig. 3, 24) connecting said processor with said external computing device (Fig. 3, 23 communicate with Network); 
(c) a first switch feed line (Fig. 3, input of top 132 from L); 
(d) a first switch output line (Fig. 3, 23 output of top 132 that connects to 131); 
(e) a first switch block (Fig. 3, top 132) configured to regulate a flow of electrical current between said first switch feed line and said first switch output line (Fig. 3, top 132 is to turn on and of electric current); 
(f) said first switch block being controlled by said processor (Fig. 3, top 132 controlled by 23); 
(g) a first control line (Fig. 3, control line from 23 to top 132); and 
(h) wherein said processor is configured to alter a flow of electrical current through said first switch block in response to a signal received over said communication link [0037] and in response to a signal received over said first control line [0036] (Fig. 3, 23 controlling top 132 through the control line to turn on and of electric current).
Regarding claim 2, Li discloses the control module as recited in claim 1 above, Li also discloses the control module further comprising: 
(a) a second switch feed line (Fig. 3, input of bottom 132 from L); 
(b) a second switch output line (Fig. 3, 23 output of bottom 132 that connects to bottom 131); 
(c) a second switch block (Fig. 3, bottom 132) configured to regulate a flow of electrical current between 25 said second switch feed line and said second switch output line (Fig. 3, bottom 132 is to turn on and of electric current); 
(d) said second switch block being controlled by said processor (Fig. 3, bottom 132 controlled by 23); 
(e) a second control line (Fig. 3, control line from 23 to bottom 132); and 
(f) wherein said processor is configured to alter a flow of electrical current through said second switch block in response to a signal received over said communication link [0037] and in response to a signal received over said second control line [0036] (Fig. 3, 23 controlling bottom 132 through the control line to turn on and of electric current).
Regarding claim 3, Li discloses the control module as recited in claim 1 above, Li also discloses said first switch block is configured to rapidly vary said flow of electrical current through said first switch block (Fig. 3, when 132 switching from conducting to non-conducting state, the current rapidly change from full current to zero).
Regarding claim 4, Li discloses the control module as recited in claim 1 above, Li also discloses said control module is configured to measure a value corresponding to electrical power on said first switch output line [0036].
Regarding claim 5, Li discloses the control module as recited in claim 4 above, Li also discloses said control module is configured to store said measured electrical power in said memory ([0036] in order to communicate to the Network, the values must be process and store in a memory).
Regarding claim 6, Li discloses the control module as recited in claim 4 above, Li also discloses said control module is configured to transmit said measured electrical power over said communication link to said external computing device [0036].
Regarding claim 7, Li discloses the control module as recited in claim 2 above, Li also discloses said control module is configured to transmit said measured electrical power for said first switch output line and transit a second26 measured electrical power for said second switch output line over said communication link to said external computing device [0036].
Regarding claim 8, Li discloses a control module (Fig. 3, 2) configured to fit within a standard residential electrical enclosure (Fig. 1 and Fig. 2, the receptacle having hardware indicate mean for fitting in a single-gang electrical enclosure), said control module being configured to communicate with an external computing device (Fig. 3, Network), comprising:
(a) a processor (Fig. 3, 23) having an associated memory (Fig. 3, 23 needs memory to operate); 
(b) a wireless communication link (Fig. 3, 24) connecting said processor with said external computing device (Fig. 3, 23 communicate with Network); 
(c) a first switch feed line (Fig. 3, input of top 132 from L); 
(d) a first switch output line (Fig. 3, 23 output of top 132 that connects to 131); 
(e) a first switch block (Fig. 3, top 132) configured to regulate a flow of electrical current between said first switch feed line and said first switch output line (Fig. 3, top 132 is to turn on and of electric current); 
(f) said first switch block being controlled by said processor (Fig. 3, top 132 controlled by 23); 
(g) a first control line (Fig. 3, control line from 23 to top 132); and 
(h) wherein said processor is configured to alter a flow of electrical current [0036] through said first switch block in response to a signal received over said communication link [0037] and in response to a signal received over said first control line [0036] (Fig. 3, 23 controlling top 132 through the control line to turn on and of electric current).
Regarding claim 9, Li discloses the control module as recited in claim 8 above, Li also discloses the control module further comprising: 
(a) a second switch feed line (Fig. 3, input of bottom 132 from L); 
(b) a second switch output line (Fig. 3, 23 output of bottom 132 that connects to bottom 131); 27 
(c) a second switch block (Fig. 3, bottom 132) configured to regulate a flow of electrical current between said second switch feed line and said second switch output line (Fig. 3, bottom 132 is to turn on and of electric current); 
(d) said second switch block being controlled by said processor (Fig. 3, bottom 132 controlled by 23); 
(e) a second control line (Fig. 3, control line from 23 to bottom 132); and 
(f) wherein said processor is configured to alter a flow of electrical current [0036] through said second switch block in response to a signal received over said communication link [0037] and in response to a signal received over said second control line [0036] (Fig. 3, 23 controlling bottom 132 through the control line to turn on and of electric current).
Regarding claim 10, Li discloses the control module as recited in claim 8 above, Li also discloses said first switch block is configured to rapidly vary said flow of electrical current through said first switch block (Fig. 3, when 132 switching from conducting to non-conducting state, the current rapidly change from full current to zero).
Regarding claim 11, Li discloses the control module as recited in claim 8 above, Li also discloses said control module is configured to measure a value corresponding to electrical power on said first switch output line [0036].
Regarding claim 12, Li discloses the control module as recited in claim 11 above, Li also discloses said control module is configured to store said measured electrical power in said memory ([0036] in order to communicate to the Network, the values must be process and store in a memory).
Regarding claim 13, Li discloses the control module as recited in claim 11 above, Li also discloses said control module is configured to transmit said measured electrical power over said communication link to said external computing device [0036].
Regarding claim 14, Li discloses the control module as recited in claim 9 above, Li also discloses said control module is configured to28 transmit said measured electrical power for said first switch output line and transit a second measured electrical power for said second switch output line over said communication link to said external computing device [0036].
Regarding claim 15, Li discloses a control module (Fig. 3, 2) configured to fit within a standard residential electrical enclosure (Fig. 1 and Fig. 2, the receptacle having hardware indicate mean for fitting in a single-gang electrical enclosure), said control module being configured to communicate with an external computing device (Fig. 3, Network), comprising:
(a) a processor (Fig. 3, 23) having an associated memory (Fig. 3, 23 needs memory to operate), with said processor being configured to run software stored in said associated memory (Fig. 3, 23 needs software on memory to operate); 
(b) a wireless communication link (Fig. 3, 24) connecting said processor with said external computing device (Fig. 3, 23 communicate with Network), said link providing two-way communication [0036] [0037]; 
(c) a first switch feed line (Fig. 3, input of top 132 from L); (d) a first switch output line (Fig. 3, 23 output of top 132 that connects to 131); 
(e) a first switch block (Fig. 3, top 132) configured to regulate a flow of electrical current between said first switch feed line and said first switch output line (Fig. 3, top 132 is to turn on and of electric current); 
(f) said first switch block being controlled by said processor (Fig. 3, top 132 controlled by 23); 
(g) a first control line (Fig. 3, control line from 23 to top 132); and 
(h) wherein said processor is configured to alter a flow of electrical current [0036] through said first switch block in response to a signal received over said communication link [0037] and in response to a signal received over said first control line [0036] (Fig. 3, 23 controlling top 132 through the control line to turn on and of electric current).
Regarding claim 16, Li discloses the control module as recited in claim 15 above, Li also discloses the control module further comprising:
(a) a second switch feed line (Fig. 3, input of bottom 132 from L); 
(b) a second switch output line (Fig. 3, 23 output of bottom 132 that connects to bottom 131); 
(c) a second switch block (Fig. 3, bottom 132) configured to regulate a flow of electrical current between said second switch feed line and said second switch output line (Fig. 3, bottom 132 is to turn on and of electric current); 
(d) said second switch block being controlled by said processor (Fig. 3, bottom 132 controlled by 23); 
(e) a second control line (Fig. 3, control line from 23 to bottom 132); and 
(f) wherein said processor is configured to alter a flow of electrical current [0036] through said second switch block in response to a signal received over said communication link [0037] and in response to a signal received over said second control line [0036] (Fig. 3, 23 controlling bottom 132 through the control line to turn on and of electric current).
Regarding claim 17, Li discloses the control module as recited in claim 15 above, Li also discloses said first switch block is configured to rapidly vary said flow of electrical current through said first switch block (Fig. 3, when 132 switching from conducting to non-conducting state, the current rapidly change from full current to zero).
Regarding claim 18, Li discloses the control module as recited in claim 15 above, Li also discloses said control module is configured to measure a value corresponding to electrical power on said first switch output line [0036].
Regarding claim 19, Li discloses the control module as recited in claim 18 above, Li also discloses said control module is configured to store said measured electrical power in said memory ([0036] in order to communicate to the Network, the values must be process and store in a memory).
Regarding claim 20, Li discloses the control module as recited in claim 18 above, Li also discloses said control module is configured to transmit said measured electrical power over said communication link to said external30 computing device [0036].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                             
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836